Petition for Writ of Mandamus Denied and Memorandum Opinion filed
March 4, 2014.




                                    In The

                   Fourteenth Court of Appeals

                              NO. 14-13-01149-CV



     IN RE RODOLFO REGOJO AND LORRAINE MANON, Relators


                        ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                         County Court at Law No. 1
                          Fort Bend County, Texas
                   Trial Court Cause No. 12-CCV-049530

                       MEMORANDUM OPINION

      On December 31, 2013, relators Rodolfo Regojo and Lorraine Manon filed a
petition for writ of mandamus in this Court. See Tex. Gov’t Code § 22.221; see
also Tex. R. App. P. 52. In the petition, relators ask this Court to compel the
Honorable Larry D. Wagenbach, sitting by assignment as judge of the County
Court at Law No. 1 of Fort Bend County, to vacate an order allegedly overruling
relators’ amended plea in abatement, in which relators asserted the trial court lacks
subject matter jurisdiction over the underlying litigation.

      Relators state in their petition that the trial court held a hearing on their plea
on December 3, 2013, and that the court overruled the plea at the hearing. Relators,
however, have not included in their appendix a written order overruling their plea
or that portion of the reporter’s record containing an oral ruling by the trial court
on their plea. Generally, the record in a mandamus petition must contain either a
written order from the trial court or a reporter’s record demonstrating an oral ruling
by the trial court. See In re Bill Heard Chevrolet, Ltd., 209 S.W.3d 311, 316 (Tex.
App.—Houston [1st Dist.] 2006, orig. proceeding); see also Tex. R. App. P.
52.3(k)(1)(A); In re Le, 335 S.W.3d 808, 813 (Tex. App.—Houston [14th Dist.]
2011, orig. proceeding) (“Those seeking the extraordinary remedy of mandamus
must follow the applicable procedural rules. Chief among these is the critical
obligation to provide the reviewing court with a complete and adequate record.”).

      Even were this Court to overlook relators’ failure to provide a sufficient
record, relators bear the burden of demonstrating that they are entitled to
mandamus relief. See In re Ford Motor Co., 165 S.W.3d 315, 317 (Tex. 2005) (per
curiam) (orig. proceeding). Generally, mandamus relief is appropriate only when
the trial court clearly abused its discretion and the relator has no adequate remedy
by appeal. In re Reece, 341 S.W.3d 360, 364 (Tex. 2011) (orig. proceeding). “A
trial court abuses its discretion if it clearly fails to analyze the law correctly or
apply the law correctly to the facts.” In re USA Waste Mgmt. Res., L.L.C., 387
S.W.3d 92, 96 (Tex. App.—Houston [14th Dist.] 2012, orig. proceeding).


                                           2
Notwithstanding the insufficient record, we could not conclude that relators have
met their burden to demonstrate a clear abuse of discretion by the trial court.

      Accordingly, we deny relators’ petition for writ of mandamus.



                                   PER CURIAM

Panel consists of Chief Justice Frost and Justices Busby and Donovan.




                                          3